EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Kellar on 06/09/2022.
The application has been amended as follows: 

16. (Currently Amended)  A battery pack for a vehicle, the battery pack comprising a fluid connector according to claim 1 and having 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not explicitly teach or suggest the claimed fluid connector comprising a main conduit that extends in a first longitudinal direction, a connection conduit that protrudes from the first side of the main conduit in a second longitudinal direction, the first and second longitudinal directions being perpendicular to each other, wherein a fluid path extends from the main conduit through the connection conduit, and a fastener with a latch device, the fastener being arranged on a second side of the main conduit and aligned with the connection conduit in the second longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. THOMAS (US 2011/0070475 A1) – THOMAS teaches a battery module for a vehicle; the module includes at least a pair of fluid connectors to allow the battery module assembly to be quickly connected and disconnected from a hydraulic system (paragraph 0045).  The connector assembly 24 includes a housing portion 46 which is taken to form a groove in an outer side of a battery pack (paragraph 0044 and Figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722